DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application No. 15/924844 filed on 8/15/2022.  Claims 1-3, 5-7, and 9-22 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. §101 Rejections
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. Applicant has argued that the claim 15-20 are directed to patent-eligible subject matter, particularly because they recite an improvement to a computing system and an advancement in the field. Examiner respectfully disagrees.
The presently claimed invention is directed towards  various computational steps for receiving data indicating a motion plan of a vehicle, a determination of a sub measure of an influence of the motion plan at various points along the received motion plan, and then, in the end, providing data based on the results of the calculation. The courts have determined, generally, that gathering, analyzing, and displaying available information is abstract. See at least Electric Power Group v. Alstom.
Generically receiving data and displaying the results on a display are merely insignificant extra-solution activity, and are not additional elements nor practical applications of any abstract idea of motion plan analysis herein. See MPEP 2106.05(g) regarding extra-solution activity. 
Applicant additionally argues that the claims are similar to the patent-eligible Example 37 from the January 2019 Subject Matter Eligibility Examples: Abstract Ideas. While Example 37 does include ways for a graphic user interface to be patent eligible, it is specifically because the GUI output of the example claim analyzes components of the GUI icons and then automatically moves the most used icons to a specific position on the GUI which changes the way a user interacts with the GUI in a novel and non-abstract way. 
In contrast, the claimed invention, in claims 15 and 18, recites merely “providing, through a user interface, data indicative of the at least one constraint and the measure of the influence of the at least one constraint on the determination of the motion plan at the point.” There is no recitation of moving specific icons or manipulation of pixels on the GUI that would change the user experience of one of ordinary skill in the art using this invention. Instead, the claimed invention merely uses the user interface to display data in a well-understood and routine manner that an ordinary user interface would. 
Therefore, for at least the reasons above, the claims 15-20 remain rejected under §101.

35 U.S.C. §102 and §103 Rejections
Applicant’s arguments, filed 8/15/2022, with respect to the prior art rejections of claims 1, 15, and 18, have been fully considered and are persuasive.  The §102 and §103 rejections of claims 1-3, 5-7, and 9-22 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes for obtaining data of constraints in the environment around a subject vehicle and measuring the influence of said constraints without significantly more. 
Independent claims 15 and 18 recite a method, system, and computer-readable medium for gathering data related to constraints in the environment of a vehicle’s motion plan. This is a generic mental process towards an abstract idea of a mental process for gathering obstacle data.
The claimed invention is directed to an abstract idea without significantly more. The claims recite a generic system of generating data related to a vehicles plan of motion. This judicial exception is not integrated into a practical application because the independent claim is directed to an abstract idea with additional generic elements, one or more “computing devices”. Accordingly, these additional elements do not integrate the abstract idea of data collection into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic hardware component, such as a “computing device, cannot provide an inventive concept. Thus, the claim is not patent eligible.
Dependent claims 16-17 and 19-20 recite a method, system, and computer-readable medium for to specifically generate data associated with the constraints such as pedestrians, cyclists and other obstacles, including distance and location information. The claims further recite measuring the influence of actions of different actions the autonomous driving vehicle may include in the motion plan. These claims when given broadest reasonable interpretation are merely methods, systems, and computer-readable mediums for data collection and analyzing, and does not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore, this additional element is directed to an abstract idea. Thus, the claims are directed to a judicial exception.

Allowable Subject Matter
Claims 1-3, 5-7, 9-14, and 21-22 are allowed over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668